Citation Nr: 0326425	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  01-06 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability secondary to exposure to asbestos.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a gastrointestinal 
disability to include bowel bleeding, reflux, and a stomach 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active duty service from July 
1987 to June 1999, and 8 years, 1 month and 4 days of prior 
active service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

That decision also denied entitlement to service connection 
for the following claimed disabilities:  right ankle 
disorder, bilateral hearing loss, tinnitus, an eye disorder, 
a bilateral wrist disorder, acne vulgaris, seborrhea 
dermatitis, insomnia, and headaches.  Upon receiving 
notification of the denial of service connection for these 
various claimed conditions, the veteran filed a notice of 
disagreement (NOD) in July 2000.  A statement of the case 
(SOC) was issued in March 2001.  In July 2001, the veteran 
submitted a VA Form 21-4138, Statement in Support of Claim.  
On that form, the veteran expressed disagreement with the 
assignment of various rating evaluations that were assigned.  
He also noted that he was still in disagreement with the July 
2000 rating action that denied entitlement to service 
connection for sinusitis, the gastrointestinal disability, 
and the pulmonary disorder.  The veteran did not mention his 
continued disagreement with respect to the other issues 
involving service connection.  After receiving the July 2001 
VA Form 21-4138, Statement in Support of Claim, the RO 
determined that said form was submitted in lieu of a VA Form 
9 (substantive appeal).  

The claims folder reflects that the veteran's accredited 
representative submitted written statements in support of the 
veteran's claim in August 2002 and in August 2003.  On those 
documents, the accredited representative wrote that there 
were eleven issues on appeal - including the three issues 
listed on the front page of this action.  The VA Form 8, 
Certification of Appeal, dated September 2002, also noted 
that there were eleven service connection issues on appeal.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2002).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file an NOD with the 
decision, and the decision becomes final if no NOD is filed 
within that time.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302(a) (2002).

If a timely notice of disagreement is filed, the RO must 
issue a statement of the case, and the veteran must perfect 
an appeal through filing a timely and adequate substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.203(b) (2002).  A determination on which an appeal 
is not perfected is final.  38 C.F.R. § 20.1103 (2002).

Since the veteran or his representative did not file a timely 
notice of appeal on the service connection issues involving a 
right ankle disorder, bilateral hearing loss, tinnitus, an 
eye disorder, a bilateral wrist disorder, acne vulgaris, 
seborrhea dermatitis, insomnia, and headaches, these issues 
have not been perfected and are not before the Board for 
review.

The record further reflects that the veteran the veteran has 
disagreed with the assignment of various disability ratings.  
While the RO has issued an SOC with respect to those ratings, 
the veteran has not perfected his appeal, and those issues 
are also not before the Board.




FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2.  The medical evidence of record does not include current 
diagnoses of sinusitis or disabilities involving the 
gastrointestinal and pulmonary systems.  


CONCLUSIONS OF LAW

1.  A pulmonary disability secondary to exposure to asbestos 
was not incurred or aggravated during the veteran's active 
service.  38 U.S.C.A. §§ 101, 106, 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2002).

2.  Sinusitis was not incurred or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 101, 106, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  A gastrointestinal disability, to include bowel bleeding, 
an unnamed stomach condition, and/or reflux, was not incurred 
or aggravated during the veteran's active service.  38 
U.S.C.A. §§ 101, 106, 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty in the US Navy for over 
twenty years.  He retired from the military in June 1999 and 
he submitted an application for benefits with the VA.  In 
submitting his application for benefits, he claimed that he 
suffered from sinusitis, a pulmonary disability, and a 
gastrointestinal disorder while he was in service.  He 
averred that he still suffered from all three disabilities 
and asked that they be service-connected.

A review of the veteran's military medical records reveals 
that over the course of the veteran's twenty plus years in 
the Navy he did indeed suffer from a sinus condition, 
bronchitis, a cough, occasional stomach reflux.  However, 
when the veteran underwent his retirement physical in January 
1999, he was not diagnosed as suffering from a particular 
disease, disability, or condition of the lungs, stomach, 
intestines.  

As a result of his claim, the veteran underwent a battery of 
physical examinations in September 1999.  The veteran 
specifically underwent a VA stomach, duodenum and peritoneal 
adhesions examination.  The veteran told the doctor that he 
has suffered from epigastric pain while in service and 
gastric upset when using certain medications.  He denied 
vomiting, hematemesis, and melena.  Although he reported that 
he experienced occasional constipation, he denied suffering 
from diarrhea.  There were no indications that the veteran 
was experiencing anemia or weight loss/gain.  A barium 
swallow test was performed as was an "upper GI series" both 
of which returned normal results.  Upon completion of the 
examination, the veteran was not diagnosed as suffering from 
a gastrointestinal disorder, to include bowel bleeding, 
reflux, or a stomach disorder.  

A VA pulmonary examination was also performed at that time.  
Prior to the examination, the veteran told the examiner that 
he was not suffering from tightness of the chest, shortness 
of breath, dyspnea on exertion, or a cough.  After examining 
the veteran, the examiner reported that although the veteran 
may have been exposed to asbestos while in service, he was 
not suffering from any pulmonary disability, disease, or 
condition.

The veteran has also submitted a claim for entitlement to 
service connection for sinusitis.  A review of the veteran's 
service medical records indicates that at one point he was 
diagnosed as having sinusitis.  However, when the veteran 
underwent his retirement physical in January 1999, such a 
disability was not found.  However, that same retirement 
physical noted that the veteran was suffering from nasal 
congestion, a dry mucous membrane, and allergies.  

After the veteran submitted his application for benefits, he 
underwent an examination of his nasal cavities, along with 
the other examinations, in September 1999.  X-ray films did 
not show evidence of sinusitis.  Upon examination, the 
examiner found that the veteran was suffering from a deviated 
septum.  The veteran did not complain of headaches, sinus 
pain, purulent discharge, crusting, or other manifestations 
of sinusitis.  A diagnosis of sinusitis was not given.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law redefines the obligations 
of VA with respect to the duty to assist, eliminates the 
concept of a well-grounded claim, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

With respect to the veteran's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence of information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision, the subsequent statement of the case (SOC), and 
supplemental statement of the case (SSOC), issued by the RO.  
He has been told that he needed to submit evidence supporting 
his assertions.  Moreover, he has been told that the evidence 
did not originally show that his claimed disabilities existed 
or that they were related to his US Navy service.  He has 
also been informed of the evidence needed to support his 
claim. 

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  Throughout the 
appeal, the VA has requested that the veteran provide the 
names of addresses of medical facilities, doctors, witnesses, 
and the like that would corroborate his assertions.  The VA 
accomplished this task through the issuance of a VCAA letter, 
dated March 2001, that spelled out the requirements of the 
VCAA and what the VA would do to assist the veteran.  The VA 
also informed him that it would request any records that it 
received notification thereof, along with any other evidence, 
but that it was his responsibility to ensure that the VA 
received the records.  Additionally, in order to ensure that 
an adequate evaluation of the veteran's disability was 
procured and before the VA, the veteran underwent numerous VA 
examinations.  Therefore, VA has adequately notified the 
veteran of the evidence it would obtain and of the evidence 
that was necessary for him to produce.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available VA medical treatment records.  It 
also provided medical examinations of the veteran in order to 
determine whether the veteran was now suffering from ratable 
disorders and the etiology of such conditions.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Under 38 U.S.C.A. § 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2002), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

In this instance, the veteran has asserted that he now 
suffers from some type of gastrointestinal and pulmonary 
disability and that these disabilities are related to either 
his military service or to a condition he suffered therefrom 
while in the US Navy.  The Board notes that the veteran is 
competent to report that on which he has personal knowledge, 
i.e., what comes to him through his senses.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, the veteran is a lay 
person, and as a layperson, he does not have the expertise to 
opine regarding medical diagnosis or etiology.  Thus, in 
absence of evidence demonstrating that the veteran has the 
requisite training to proffer medical opinions, the 
contentions are no more than unsubstantiated conjecture and 
are of no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  Hence, while the veteran can testify about the pain 
he is suffering or about symptoms he may experience, he may 
not self-diagnose a disability, disease, or disorder.  In 
other words, while the veteran may testify that he suffers 
from pain in his hands or stiffness, he may not self-diagnose 
a disability such as a lung disability or a stomach disorder.  
He does not possess the expertise to do so.  

The Board acknowledges that the veteran's service medical 
records do show manifestations and symptoms involving the 
gastrointestinal and pulmonary systems, along with sinusitis.  
However, additional testing has been accomplished and the 
veteran has undergone numerous clinical evaluations in order 
to determine whether he is now suffering from disabilities 
involving either system or the sinuses.  The medical evidence 
is nonequivocal in that it provides test-backed opinion that 
the veteran is not suffering from disabilities involving 
either the gastrointestinal or pulmonary systems or the 
sinuses, and that he did not suffer from a chronic or 
permanent disability of these areas while he was in service.  
Additionally, x-ray films have not shown evidence of any type 
of disability or disease of the pulmonary or gastrointestinal 
systems or sinuses.  

Upon review of the record, the Board finds that there is no 
competent medical evidence of disabilities to include those 
involving the pulmonary or gastrointestinal systems or 
sinuses.  In the absence of proof of a current disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  As there is no competent medical 
evidence of record of the claimed disabilities, the Board 
concludes that service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.




ORDER

Service connection for a pulmonary disability secondary to 
exposure to asbestos is denied.

Service connection for sinusitis is denied.

Service connection for a gastrointestinal disability to 
include bowel bleeding, reflux, and a stomach condition, is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



